Title: Benjamin Harrison to Virginia Delegates, 16 August 1782
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Council Chamber August 16th. 1782.
I did not know till the receipt of your favor of the 6th. instant that any application had been made to the Assembly for instructions on the several matters you mention as no Letter on the Subject ever came to my Hands, nor do I know whether the Assembly gave any or not, if they did they must be in the hands of those who brought the matter before them. As to the Affair of Vermont I should suppose you can scarcely wan[t] instructions, for I think I can venture to say if the question was put to the whole Assembly there would not be a single Voice in favor of it, for powerful reasons particularly affecting this State, not less in number then the Letters in the Alphabet. The enclosed resolution respecting the old paper money came to my hands yesterday. I beg the favor of you to make the application to Congress which it requires and to favor me with their determination. I suppose the Intent of it is to put a stop to the issuing any more of the forty for one money. At all events it will save the useless and unnecessary expence of sending it to Philadelphia. I am Gentn. &c.
B. H.
